Citation Nr: 1742679	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-27 067		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REMAND

The Veteran had honorable active duty service with the United States Air Force from September 1953 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying the claim currently on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

The Veteran was afforded a VA examination in February 2012.  The examiner diagnosed bilateral peripheral neuropathy of the feet and mononeuropathy of the bilateral lower extremities.  The examiner opined that the Veteran's peripheral neuropathy of the feet and mononeuropathy of the bilateral lower extremities were less likely as not caused by or a result of his military service.  The examiner reviewed the Veteran's claims file and found no mention of cold injury or treatment of non-freezing cold injury while in service.

In September 2017, the Veteran's representative argued that the Veteran was exposed to extremely cold environments while in service and that this exposure increased his risk for the peripheral neuropathies that he was experiencing.  The representative cited a study from M. Tipton, Lessons from History: Morbidity of Cold Injury in the Royal Marines during the Falklands Conflict of 1982.  Extreme Physiology & Medicine, 2, 24.  Even asymptomatic Falkland's veterans, when tested soon after the conflict, often showed physiological evidence of mild cold injury (e.g. early and prolonged cold-induced vasoconstriction - cold hypersensitivity).  The study noted that "under normal circumstances, this level of injury could be acquired in training or through participation in outdoor pursuits and, although not diagnosed at the time, increase the subsequent risk of cold injury in cold environments." 

The Board finds that an addendum opinion is necessary for the examiner to address the cited study and determine if the opinion remains the same given the results of the study.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the February 2012 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for nexus opinions.    

The examiner should review the claims file, specifically the cited study in the September 2017 Informal Hearing Presentation and the January 2013 positive nexus opinion, then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed peripheral neuropathy began in service, was caused by service, or is otherwise related to the Veteran's active service, to include active service, specifically the Veteran's exposure to cold during active service?  The examiner should comment on the study cited by the representative in his September 2017 informal hearing presentation and the January 2013 positive nexus opinion.  

A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case and identify what, if any, additional evidence would allow for a more definitive opinion.  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



